DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jemsby (US 2010/0166485) in view of Nelson (US 2006/0283727).

    PNG
    media_image1.png
    572
    293
    media_image1.png
    Greyscale


Jemsby discloses a sealed break-open package (15); the sealed package comprising a first sheet (50) of semi-rigid plastic material (see [0013]); a sealed pocket (defined by space within the rigid sheet and reservoir 70) that contains a dose of a product and is delimited at one side by the first sheet (see [0070], figures 3 and 4); and a dispensing slit (60) formed in the first sheet (see [0075], figures 5C and 5D).  Jemsby further discloses the first sheet defining a rectangular region (defined by area where reservoir 70 is placed in top of the first sheet) having two longer sides that extend in a longitudinal direction and two shorter sides that extends in a transverse direction, and a U-shaped protuberance (see figures 8A and 3 above) that extends from a side of the first sheet outside of the pocket and is arranged at the dispensing slit, wherein the dispensing slit is in parallel orientation relative to the transverse direction of the first sheet, and wherein, following bending of the first sheet, the dispensing slit is configured to break after folding forming an opening to dispense the product through the first sheet.  Jemsby does not disclose a pre-weakened area in the central area of the first sheet.  However, Nelson discloses a dispensing package comprising a rigid sheet (102) comprising a dispensing score area (110) providing a hole for dispensing a product (see [0056]), the rigid sheet further comprising a pre-weakened area (defined by score 106 in combination with slit 110), provided in a central area of the rigid sheet, in which when folded breakage of the rigid sheet is produced, and allows a product disposed between the rigid sheet and a pouch (108) to be dispense (see [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jemsby including 
Claim 5
Nelson further discloses the pre-weakened area comprising at least a first external incision (defined by one cut of material in the pre-weakened area) made in an outer surface of the rigid sheet, and partially extending over the pocket (defined by area between the rigid sheet and the pouch) (see figure 2).  Nelson further discloses the pre-weakened area extending along the entire width of the rigid sheet (see figure 3).  After Jemsby is modified by Nelson, the pre-weakened area will extend over the pocket and over the protuberance.
Claim 6
Nelson further discloses the pre-weakened area extending along the entire width of the rigid sheet (see figure 3).  After Jemsby is modified by Nelson, the first external incision will extend along the entire protuberance up to an outer edge of the protuberance.
Claim 10
Nelson further discloses the pre-weakened area comprising at least a first external incision (defined by second cut of material in the pre-weakened area) made in an outer surface of the rigid sheet which is parallel to and aligned with the first external incision, is arranged at a certain non-zero distance from the first external incision (see figure 2).  After Jemsby is modified by Nelson, the second external incision will be arranged on the opposite side with respect to the protuberance.
Claim 11

Claim 12
Jemsby further discloses only the first sheet of semi-rigid plastic material has the protuberance and therefore the second sheet extends over the protuberance area but without the protuberance.  Jemsby discloses the second sheet having a squared shape in which a portion of the second sheet is extending over the protuberance of the first sheet, but with no protuberance (see figure 3).
Claim 14
Jemsby further discloses the U-shaped protuberance extends from the side of the rigid sheet.  Jemsby does not disclose a distance in which the protuberance extends from the side of the rigid sheet.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jemsby and Nelson having a desired distance of the protuberance extending from the side of the rigid sheet, i.e. between nine and ten millimeters, depending on a desired width and/or dispensing area of the package.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jemsby (US 2010/0166485) and Nelson (US 2006/0283727) as applied to claim 1 above, and further in view of Stephenson, Jr. (US 2014/0030003) or Kappel (US 2016/0073677).
Claims 2 and 3 
.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jemsby (US 2010/0166485) and Nelson (US 2006/0283727) as applied to claim 1 above, and further in view of Burattini (WO 2009/040629).
Claim 7
Jemsby and Nelson does not disclose the pre-weakened area comprises an internal incision made in an inner surface of the first sheet opposite to the outer surface.  However, Burattini discloses a package (1) comprising a rigid sheet (2) including a pre-weakened area (6) comprising an internal incision (6b) made to provide local deformation of the rigid sheet when folded (see page 11 lines -13 and figure 10).  Burattini further discloses the internal incision extending over a pocket (4) and parallel, superimposed and aligned with an external incision (6a) (see figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid sheet of Jemsby and Nelson having an internal incision as taught by Burattini to promote local deformation of the rigid sheet when folded make it easier to the user to fold and dispense the product within the package.
Claim 8

Claim 9
Burattini further discloses the internal incision is arranged only and exclusively over the external incision (see figure 10).
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument that Jemsby does not suggest a structure that includes a pre-weakened area to facilitated contained within a sealed pocket.  The examiner points out that Jemsby discloses a dispensing area for the product inside the reservoir, wherein the dispensing area includes a slit which when the first sheet is bent, the slit breaks forming a dispensing opening (see [0075]).  Nelson is used for the teaching of a pre-weakened area comprising a score line (defined by combination of 106 and 110) which facilitates the dispensing of the product inside the reservoir.  Regarding applicant’s argument for the teaching of the U-shaped protuberance, the examiner points out that Jemsby discloses a the first sheet including a U-shaped protuberance that surrounds a pocket (defined by space within the rigid sheet and reservoir 70), wherein, as shown in the figure above, the U-shaped protuberance extends from one of the longer sides of the first sheet outside the pocket.  As explained above, the combination of teachings of Jemsby and Nelson are still proper for the rejection of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736